IN THE SUPREME COURT OF THE STATE OF DELAWARE

LESLIE WERTH,*                               §
                                             §      No. 320, 2017
         Petitioner Below,                   §
         Appellant,                          §      Court Below:
                                             §      Family Court of the State of Delaware,
         v.                                  §      in and for Sussex County
                                             §
VINCENT LONG,                                §      File No. CS99-03095
                                             §      Pet. No. 16-10025
         Respondent Below,                   §
         Appellee.                           §

                               Submitted: October 24, 2017
                               Decided:   November 6, 2017

                                       ORDER

         This 6th day of November 2017, it appears to the Court that:

         (1)    On October 4, 2017, the Clerk issued a notice directing the appellant,

Leslie Werth, to show cause why this appeal should not be dismissed for Werth’s

failure to pay the Family Court record preparation fee. Werth was advised that her

failure to respond to the notice to show cause would result in the dismissal of the

appeal as unopposed.

         (2)    Werth’s response to the notice to show cause was due no later than

October 23, 2017. Werth did not file a response and has not paid the Family Court’s

record preparation fee. Also, despite receiving this Court’s brief delinquency notice,



*
    The Court assigned pseudonyms to the parties under Supreme Court Rule 7(d).
Werth did not file her opening brief, which was due on October 2, 2017. Under

these circumstances, dismissal of Werth’s appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                     BY THE COURT:



                                     /s/ Karen L. Valihura
                                     Justice




                                       2